 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

IN THE UNITED STATES DISTRICT COURT] FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION APR - 3 0a
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COUR.
§ By ° >:
Plaintiff, § Deputy
§
v. § 2:19-CR-164-Z-BR-1
§
SHARUNTAE DENEE FISHER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 19, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Sharuntae Denee Fisher filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)({1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Sharuntae Denee Fisher was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Sharuntae Denee Fisher; and ADJUDGES Defendant Sharuntae Denee Fisher guilty of Count One of
the Superseding Information in violation of 18 U.S.C. § 4. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, April .3_, 2020. Heh wmf ~~

ene. EW J. KACK MARYK
D STATES at STRICT JUDGE
